 

Exhibit 10.2

 

ATRINSIC, INC.

 

65 Atlantic Avenue

Boston, Massachusetts 02110

 

September 3, 2015

Hudson Bay Master Fund Ltd.

777 Third Avenue, 30th Floor

New York, NY 10017

Attn.: Mr. Yoav Roth

 

Re: 2nd Amendment to First Amended and Restated Security Agreement

 

Dear Mr. Roth:

 

Reference is made to the incremental $25,000.00 loan from Hudson Bay Master Fund
Ltd. to Atrinsic, Inc. being funded today which will be evidenced by a
Convertible Promissory Note of even date herewith. We hereby confirm that
“Notes” as defined in the First Amended and Restated Security Agreement dated
December 18, 2014, as amended by the Letter Agreement dated May 15, 2015, shall
be further amended to include all of the notes described on Exhibit A hereto.

 

Except as modified hereby, the First Amended and Restated Security Agreement
dated December 18, 2014 shall remain in full force and effect.

 

  Sincerely,       /s/ Edward Gildea   Edward Gildea,   President

 

Agreed to and Accepted:

 

Hudson Bay Master Fund Ltd.       By:    /s/ Yoav Roth     Yoav Roth, Authorized
Signatory  

 

 

 

  

Exhibit A

 

Notes Covered by First Amended and Restated Security Agreement

by and among

Atrinsic, Inc., Iroquois Master Fund LTD and Hudson Bay Master Fund LTD

  

Note Date  Holder  Note Amount           2/11/2014  Hudson Bay Master Fund LTD 
$87,500.00  2/11/2014  Iroquois Master Fund LTD  $87,500.00  8/15/2014  Hudson
Bay Master Fund LTD  $45,000.00  8/15/2014  Iroquois Master Fund LTD 
$45,000.00  12/18/2014  Hudson Bay Master Fund LTD  $75,000.00  12/18/2014 
Iroquois Master Fund LTD  $75,000.00  5/15/2015  Hudson Bay Master Fund LTD 
$50,000.00  5/15/2015  Iroquois Master Fund LTD  $50,000.00  9/3/2015  Hudson
Bay Master Fund LTD  $25,000.00  9/3/2015  Iroquois Master Fund LTD  $25,000.00 

 

 

